DETAILED ACTION
This Office Action is in response to an application filed on May 4, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/209,070 filed on December 4, 2018, now U.S. Patent No. 11,025,601.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted between May 4, 2021 and August 10, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-20 of commonly-owned U.S. Patent No. 11,025,601.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 

With regard to claims 1, 8, and 15 of the instant application, said claims are obvious variations of claims 1, 9, and/or 19 of U.S. Patent No. 11,025,601.  

Claims 2-7, 9-14, 16-20 are all dependent from one of claims 1, 8, or 15, and are therefore rejected at least by virtue of that dependency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovsiannikov, Michael, U.S. Pub. No. 2011/0264905 (hereinafter referred to as Ovsiannikov).  

With regard to claim 1, Ovsiannikov discloses identifying, by a first device, that a second device terminates a secure connection traversing the first device (Ovsiannikov, [0003]; [0055]; Fig. 1A; Appliances A and B are first and second network devices that are intermediaries to a client a server; secure connection runs between client and server; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment); receiving, by the first device responsive to the identification of the termination of the secure connection by the second device, information from the second device, the information enables decipherment of encrypted traffic of the secure connection (Ovsiannikov, [0003]; Fig. 1A; key information is “information enable[ing] decipherment” and is shared between/received by one appliance from the other for secure communication for the network segment they share); and using, by the first device, the received information to decipher a packet of the encrypted traffic to enable the first device to manage the packet (Ovsiannikov, [0003]; [0113]; [0123]; Fig. 1A; each appliance decodes communication received from the other appliance using common key information, for encryption/decryption communication using unique key information for unshared network segments between client and server; it is noted that the limitation reciting “to enable the first device to manage the packet” states and intended use/result and thus carries no patentable weight).  

With regard to claim 2, Ovsiannikov discloses the limitations of claim 1, as stated.  Ovsiannikov further discloses wherein the first device and the second device are intermediary to one or more clients and one or more servers (Ovsiannikov, [0003]; [0055]; Fig. 1A; Appliances A and B are first and second network devices that are intermediaries to a client a server).  

With regard to claim 3, Ovsiannikov discloses the limitations of claims 1 and 2, as stated.  Ovsiannikov further discloses wherein communications between at least one client and at least one server is communicated over the secure connection via the first device and the second device (Ovsiannikov, [0003]; [0055]; Fig. 1A; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment).  

With regard to claim 4, Ovsiannikov discloses the limitations of claim 1, as stated.  Ovsiannikov further discloses wherein the secure connection traverses the first device by at least communications of establishment of the secure connection between at least one client and at least one server being communicated via the first device (Ovsiannikov, [0003]; [0055]; Fig. 1A; secure connection runs between client and server; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment).  

With regard to claim 5, Ovsiannikov discloses the limitations of claim 1, as stated.  Ovsiannikov further discloses generating, by the first device using the received information, a cryptographic key to decipher the packet (Ovsiannikov, [0003]; [0113]; [0123]; Fig. 1A; each appliance decodes communication received from the other appliance using common key information, for encryption/decryption communication using unique key information for unshared network segments between client and server).  

With regard to claim 6, Ovsiannikov discloses the limitations of claim 1, as stated.  Ovsiannikov further discloses wherein the identification of the second device as terminating the secure connecting occurs during a handshake to establish the secure connection (Ovsiannikov, [0203]; [0206]; [0211]; [0214]).  

With regard to claim 7, Ovsiannikov discloses the limitations of claim 1, as stated.  Ovsiannikov further discloses setting, by the first device, a value in a field of one or more packets used to establish the secure connection to cause the second device to provide the information to the first device (Ovsiannikov, [0057]-[0058]; [0097]; [0148]).  

With regard to claim 8, Ovsiannikov discloses one or more processors, coupled to memory (Ovsiannikov, [0062]-[0064]) and configured to: identify that another device terminates a secure connection traversing the first device (Ovsiannikov, [0003]; [0055]; Fig. 1A; Appliances A and B are first and second network devices that are intermediaries to a client a server; secure connection runs between client and server; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment); receive, responsive to the identification of the termination of the secure connection by the another device, information from the another device, the information enables decipherment of encrypted traffic of the secure connection (Ovsiannikov, [0003]; Fig. 1A; key information is “information enable[ing] decipherment” and is shared between/received by one appliance from the other for secure communication for the network segment they share); and use the received information to decipher a packet of the encrypted traffic to enable the device to manage the packet (Ovsiannikov, [0003]; [0113]; [0123]; Fig. 1A; each appliance decodes communication received from the other appliance using common key information, for encryption/decryption communication using unique key information for unshared network segments between client and server; it is noted that the limitation reciting “to enable the first device to manage the packet” states and intended use/result and thus carries no patentable weight).  

With regard to claim 9, Ovsiannikov discloses the limitations of claim 8, as stated.  Ovsiannikov further discloses wherein the device and the another device are intermediary to one or more clients and one or more servers (Ovsiannikov, [0003]; [0055]; Fig. 1A; Appliances A and B are first and second network devices that are intermediaries to a client a server).  

With regard to claim 10, Ovsiannikov discloses the limitations of claims 8 and 9, as stated.  Ovsiannikov further discloses wherein communications between at least one client and at least one server is communicated over the secure connection via the device and the another device (Ovsiannikov, [0003]; [0055]; Fig. 1A; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment).  

With regard to claim 11, Ovsiannikov discloses the limitations of claim 8, as stated.  Ovsiannikov further discloses wherein the secure connection traverses the device by at least communications of establishment of the secure connection between at least one client and at least one server being communicated via the device (Ovsiannikov, [0003]; [0055]; Fig. 1A; secure connection runs between client and server; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment).  

With regard to claim 12, Ovsiannikov discloses the limitations of claim 8, as stated.  Ovsiannikov further discloses wherein the device is further configured to use the received information to generate a cryptographic key to decipher the packet (Ovsiannikov, [0003]; [0113]; [0123]; Fig. 1A; each appliance decodes communication received from the other appliance using common key information, for encryption/decryption communication using unique key information for unshared network segments between client and server).  

With regard to claim 13, Ovsiannikov discloses the limitations of claim 8, as stated.  Ovsiannikov further discloses wherein the identification of the second device as terminating the secure connecting occurs during a handshake to establish the secure connection (Ovsiannikov, [0203]; [0206]; [0211]; [0214]).  

With regard to claim 14, Ovsiannikov discloses the limitations of claim 8, as stated.  Ovsiannikov further discloses wherein the device is further configured to set a value in a field of one or more packets used to establish the secure connection to cause the another device to provide the information to the device (Ovsiannikov, [0057]-[0058]; [0097]; [0148]).  

With regard to claim 15, Ovsiannikov discloses a first device in communication with a second device at which a secure connection used by one or more clients to communicate with one or more servers is terminated (Ovsiannikov, [0003]; [0055]; Fig. 1A; Appliances A and B are first and second network devices that are intermediaries to a client a server; secure connection runs between client and server; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment); and wherein the first device is configured to: receive, responsive to determining that the second device terminates the secure connection, information from the second device, the information enables decipherment of encrypted traffic of the secure connection (Ovsiannikov, [0003]; Fig. 1A; key information is “information enable[ing] decipherment” and is shared between/received by one appliance from the other for secure communication for the network segment they share); and use the received information to decipher a packet of the encrypted traffic to enable the first device to manage the packet (Ovsiannikov, [0003]; [0113]; [0123]; Fig. 1A; each appliance decodes communication received from the other appliance using common key information, for encryption/decryption communication using unique key information for unshared network segments between client and server; it is noted that the limitation reciting “to enable the first device to manage the packet” states and intended use/result and thus carries no patentable weight).  

With regard to claim 16, Ovsiannikov discloses the limitations of claim 15, as stated.  Ovsiannikov further discloses wherein the first device and the second device are intermediary to the one or more clients and the one or more servers (Ovsiannikov, [0003]; [0055]; Fig. 1A; Appliances A and B are first and second network devices that are intermediaries to a client a server).  

With regard to claim 17, Ovsiannikov discloses the limitations of claims 15 and 16, as stated.  Ovsiannikov further discloses wherein the first device is further configured to use the received information to generate a cryptographic key to decipher the packet (Ovsiannikov, [0003]; [0113]; [0123]; Fig. 1A; each appliance decodes communication received from the other appliance using common key information, for encryption/decryption communication using unique key information for unshared network segments between client and server).  

With regard to claim 18, Ovsiannikov discloses the limitations of claim 15, as stated.  Ovsiannikov further discloses wherein the first device is further configured to determine that the second device terminates the secure connecting during a handshake, traversing the first device, to establish the secure connection (Ovsiannikov, [0203]; [0206]; [0211]; [0214]).  

With regard to claim 19, Ovsiannikov discloses the limitations of claim 15, as stated.  Ovsiannikov further discloses wherein the secure connection traverses the first device by at least communications of establishment of the secure connection between at least one client and at least one server being communicated via the first device (Ovsiannikov, [0003]; [0055]; Fig. 1A; secure connection runs between client and server; secure connection is terminated by either appliance across the secure connection in that a different encryption key is need by either device to communicate across alternate network segment).  

With regard to claim 20, Ovsiannikov discloses the limitations of claim 15, as stated.  Ovsiannikov further discloses wherein the first device is further configured to set a value in a field of one or more packets used to establish the secure connection to cause the second device to provide the key generation information to the first device (Ovsiannikov, [0057]-[0058]; [0097]; [0148]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 30, 2022